Citation Nr: 1125160	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-00 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 30 percent prior to January 23, 2006, and in excess of 40 percent on and after March 1, 2006, for limitation of extension and a separate increased rating in excess of 10 percent for limitation of flexion for residuals of a right knee injury with degenerative changes, effective September 17, 2004.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in July 2005 and October 2005 by the VA RO in Atlanta, Georgia, which proposed and implemented a decrease in rating from 30 percent to 20 percent for the right knee disability, effective from January 1, 2006.  The Veteran was also awarded a temporary total evaluation based on surgical convalescence from January 23, 2006, to February 28, 2006, with a 20 percent rating resuming effective March 1, 2006, in a May 2006 rating decision.  During the appeal, the Veteran was afforded a hearing before the undersigned in July 2009.  A copy of the transcript of that hearing is of record.

The Board remanded this case in November 2009.  On remand, the Appeals Management Center restored the 30 percent rating, effective January 1, 2006; awarded an increased rating of 40 percent for the right knee, based on limitation of flexion, effective March 1, 2006, following expiration of the temporary total rating for surgical convalescence; and awarded a separate 10 percent rating for limitation of flexion, effective September 17, 2004.  As the previously-assigned rating has been restored, the Board concludes that the restoration issue has been granted in full.  The only issue remaining on appeal is that for an increased rating for this service-connected disability.  

On May 19, 2010, the Veteran underwent a right knee arthroscopic surgery (similar to a prior surgery for which he received a temporary total rating).  The RO has not considered whether a temporary total rating is warranted for the May 2010 surgery.  The Board REFERS the issue to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to January 23, 2006, the residuals of the Veteran's right knee injury with degenerative changes was manifested by flexion limited at worst to 100 degrees and 


extension limited at worst to 10 degrees, without ankylosis, semilunar cartilage dislocation or removal, ligament instability, genu recurvatum or tibia or fibula impairment.

2.  On and after March 1, 2006, the residuals of a Veteran's right knee injury with degenerative changes was manifested by flexion limited at worst to 70 degrees and extension limited at worst to 30 degrees, without ankylosis, semilunar cartilage dislocation or removal, ligament instability, genu recurvatum or tibia or fibula impairment.

3.  The schedular ratings for the residuals of the Veteran's service-connected right knee injury with degenerative changes are adequate.


CONCLUSIONS OF LAW

1.  Prior to January 23, 2006, the criteria for a rating in excess of 30 percent for residuals of a right knee injury with degenerative changes based on limitation of extension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

2.  On and after March 1, 2006, the criteria for a rating of in excess of 40 percent for residuals of a right knee injury with degenerative changes based on limitation of extension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

3.  The criteria for an initial evaluation greater than 10 percent for limitation of flexion for residuals of a right knee injury with degenerative changes are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  To satisfy the first Quartuccio element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 (2010).  

Prior to initial adjudication of the Veteran's increased rating claim, a letter dated in April 2005 fully satisfied the duty to notify provisions for the Quartuccio elements two and three.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A March 2010 letter provided notice of the manner in which VA assigns initial ratings and effective dates.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, as he was subsequently provided adequate notice in March 2010 and was given several months to respond with additional argument and evidence and as the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran in January 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the claims file.  During a September 2010 VA examination, the Veteran indicated that he had undergone a May 2010 right knee arthroscopic surgery.  No records of this surgery are of record.  The Veteran has not completed an authorized release so that VA may obtain these records on his behalf.  The Veteran has not requested that VA obtain these records on his behalf.  There are no other outstanding records that might be obtained to help support the Veteran's claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination most recently in 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2010 VA examination report is thorough and supported by VA and private outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded in November 2009 with several instructions for the RO/Appeals Management Center (AMC).  The Board instructed that the Veteran be provided with current notice adequate under the VCAA and that the RO ask that the Veteran and his representative identify any additional healthcare providers, that have recently treated him for his right knee disorder, and provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  As discussed above, the VCAA notice was sent in a March 2010 letter.  The letter also indicated that the Veteran should identify any outstanding treatment records and requested that he submit them or have the VA assist him in obtaining those records.  The Veteran did complete an authorized release form so that the AMC might obtain records from Dr. M.S.  These records were obtained.  The Board instructed that the Veteran's SSA records and VA treatment records at Dublin VAMC from January 2005 to the present be obtained.  These records were obtained.  The Board also instructed that the Veteran be scheduled for a VA examination and receive notice of that scheduling.  The Veteran reported for a September 2010 examination.  That VA examination is adequate, as discussed above.  The Board finds that these instructions were discharged in full and that the RO complied substantially with November 2009 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010). 

In the current appeal, the Veteran is presently assigned a 30 percent rating prior to January 23, 2006, for limitation of extension of his right knee.  This 30 percent rating was assigned in a November 2003 rating decision.  The Veteran did not disagree with the November 2003 rating decision.  He filed the instant appeal for an increased rating in February 2005.  An increased rating may be awarded up to one year prior to the filing of an increased rating claim.  See 38 C.F.R. § 3.400(o) (2010).  The Board will consider the appropriateness of the rating from February 2004 to January 23, 2006.  

In the event of a disability manifesting both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (Sept. 17, 2004).  The AMC awarded a separate 10 percent for limitation of flexion, effective September 17, 2004.  The AMC assigned the September 17, 2004, effective date as one under a liberalizing law change.  38 C.F.R. § 3.114 (2010).  Under this provision, an increased rating may be awarded up to one year prior to a claim for an increased rating if warranted by the evidence.  The Veteran filed his instant claim in February 2005.  The separate rating cannot be extended back prior to the liberalizing law change.  Id.  The Board will consider the appropriateness of the rating from September 17, 2004 to the present.

The Veteran is service-connected for degenerative arthritis of the knee, rated under Diagnostic Code (DC) 5003.  Under DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  As mentioned above, the Veteran receives compensable ratings under the limitation of motion DCs for the knee, both prior to January 23, 2006, and on and after March 1, 2006.  Thus, only the limitation of motion codes will be applied here.

For limitation of motion, the schedule of ratings provides compensation dependent upon the severity of the limitation of flexion and/or extension under Diagnostic Codes 5260 and 5261, respectively, both located in 38 C.F.R. § 4.71a.  

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

DC 5261 provides ratings based on limitation of leg extension.  Extension of the leg limited to five degrees is rated noncompensably (0) percent disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

Here, the Veteran was afforded a May 2005 VA examination in connection with this claim.  The Veteran endorsed symptoms of pain and daily episodes of flare-ups.  The Veteran did not know what caused flare-ups, but did report that the pain was worsened by bending, squatting, and walking.  The Veteran reported he could walk only an eighth of a mile.  The Veteran reported that he had stopped all physical activity due to his knee.  He reported being unable to traverse stairs or get into or out of a car.  The Veteran reported that physical therapy had not helped.  He reported the use of a cane and a brace.  He had used a walker.  The Veteran had a mild limp, supported by a walking stick.  The Veteran had crepitation, clicks or snaps, grinding, subpatellar tenderness.  The Veteran did not have heat or effusion.  The Veteran's range of motion was limited to 90 degrees of flexion.  The Veteran repeated the motion but the range was diminished to 60 degrees by the third movement.  Extension was to 10 degrees.  The McMurray's and drawer's tests were negative.  The knee was stable.

The Veteran underwent an arthroscopy on January 23, 2006.  The surgery was comprised of a partial medial meniscectomy, a partial lateral meniscectomy, chondroplasty of the patellofemoral articulation and minor synovectomy.  The Veteran received a temporary total rating until the end of February 2006.  

The Veteran continued to seek treatment after the January 2006 surgery.  The existing records do not provide details of his disability that would allow application of the ratings criteria until his next VA examination report.  

The Veteran underwent an August 2008 VA examination in connection with this claim.  The Veteran endorsed symptoms of pain, stiffness, weakness, fatiguability and lack of endurance with occasional swelling and heat.  The Veteran reported episodes of flare-ups twice to three times a day.  The precipitating factors were walking more than 30 to 40 minutes.  The Veteran reported numbness in both lower extremities.  The Veteran reported that his knee slowed him considerably.  The Veteran had a mild limp, supported by a walking stick.  The Veteran had crepitation, clicks or snaps, grinding, subpatellar tenderness.  The Veteran did not have increased heat or redness, edema, effusion, or instability.  The Veteran's range of motion was limited to 100 degrees of flexion with pain at 100 degrees.  Extension was to zero degrees.  Repetitive testing produced increased pain, weakness, lack of endurance, fatigue and incoordination without loss of range of motion.

The Veteran seeks regular treatment from a Dr. Spivey.  In February 2010, the Veteran complained of pain, weakness, numbness, stiffness, swelling and instability.  The Veteran described the symptoms as constant.  The Veteran had mild patellar and medial joint line crepitus, mild effusion, mild medial joint line tenderness and marked tenderness along the medial aspect of the proximal tibia.  The Veteran was found to have 5/5 muscle strength in all muscle groups tested.  His sensations were intact.  Reflexes were normal and symmetrical.  His range of motion was zero to 120 degrees.  The McMurray, Apley, anterior drawer, Lachman, pivot shift, valgus stress, posterior drawer, and patellar apprehension tests were all negative.  There was no atrophy, ecchymosis or swelling.  The doctor concluded that the Veteran had osteoarthritis.  The Veteran was provided a cortisone injection into the right knee.

In March 2010, the Veteran complained of pain, weakness, numbness, stiffness, swelling and instability.  The Veteran described the symptoms as constant.  The Veteran had mild patellar and medial joint line crepitus, mild effusion, mild medial joint line tenderness and marked tenderness along the medial aspect of the proximal tibia.  The Veteran was found to have 5/5 muscle strength in all muscle groups tested.  His sensations were intact.  Reflexes were normal and symmetrical.  His range of motion was zero to 110 degrees with pain on the end of flexion.  The McMurray, Apley, anterior drawer, Lachman, pivot shift, valgus stress, varus stress posterior sag, patellar compression and patellar apprehension tests were all negative.  There was no atrophy, ecchymosis or swelling.  The doctor concluded that the Veteran had a medial meniscus tear associated with his osteoarthritis.  The Veteran was recommended for an arthroscopy.

The Veteran was seen for a September 2010 VA examination.  The Veteran had undergone a May 2010 arthroscopy with medial meniscal debridement.  The Veteran endorsed symptoms of deformity, give way, instability, pain, stiffness, weakness, incoordination and decreased speed of joint motion.  The Veteran reported daily or more often episodes of locking and constant effusion.  The Veteran did not have episodes of dislocation or subluxation.  The Veteran reported flare-ups of joint disease which were severe, lasting one to two days and occurring weekly.  The precipitating factors were weather changes, walking, bending, squatting, and standing.  The Veteran reported relief with rest, avoiding the inciting activities, medication and a cold pack.  The Veteran had no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran reported being unable to stand more than a few minutes and being unable to walk more than a few yards.  The Veteran reported the use of a cane, brace and wheelchair.  The Veteran's gait was antalgic with poor propulsion.  The Veteran had abnormal wear on his shoes, but no callous formation or skin breakdown.  The Veteran had crepitation, clicks or snaps, grinding, subpatellar tenderness, locking and effusion.  The Veteran did not have a mass behind the knee, instability, dislocation, surgical absence or tear of the meniscus, abnormal tendons or bursae.  The Veteran's range of motion was limited to 30 degrees of extension and 70 degrees of flexion.  There was objective evidence of pain with active motion, but no additional loss of function on repetitive testing.  Radiographic studies showed that the patella was in a normal position and that the ACL and PCL had normal contours.  

The Board begins with the limitation of flexion, currently assigned a 10 percent rating.  The Board notes that the Veteran's flexion has, at worst, been limited to 70 degrees.  This does not meet the minimum for a compensable rating.  Thus, a further grant of an increased rating is not warranted.

The Board turns to limitation of extension.  The Veteran presently receives a 30 percent for limitation of extension prior to January 23, 2006.  The Veteran's range of extension in the right knee prior to January 23, 2006, was to 10 degrees.  This limitation of extension does not warrant a rating in excess of 30 percent prior to January 23, 2006.  Also, the Veteran is in receipt of a 40 percent for limitation of extension as of March 1, 2006.  The Veteran's extension measurements were to zero prior to the May 2010 arthroscopic surgery.  The Veteran's extension measurement was to 30 percent at his September 2010 VA examination.  The presently assigned 40 percent rating is for extension limited to 30 degrees.  A higher rating is not warranted.

VA General Counsel also has held that a claimant who has both arthritis and instability or subluxation of a knee may be granted separate evaluations under DCs 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either DC 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997) (A claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257).  However, the multiple physical examinations conducted during this applicable portion of the appeal period have not shown instability or subluxation to such a degree that would support a separate and compensable rating under DC 5257.  See 38 C.F.R. § 4.71a, DC 5257 (which requires evidence of slight recurrent subluxation or lateral instability for a 10 percent rating).  The Veteran reported instability during VA examinations in May 2005, August 2008 and September 2010.  On physical examination, no ligament dislocation or subluxation was found.  There were no reports of falling.  The Veteran complained of instability in his knees in February and March 2010 visits with Dr. Spivey.  On objective examination, the anterior and posterior signs tests, used to detect instability, were negative.  There being no objective evidence of ligament laxity or instability, the Board finds that the Veteran's complaints of instability do not rise to the level of "slight" ligament impairment.  Thus, a separate compensable rating based on such symptomatology is not for application.  See 38 C.F.R. § 4.71a, DC 5257.  

Under DC 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  Under DC 5259, a 10 percent is assigned for symptomatic, removed semilunar cartilage.  The Board notes that the Veteran has had locking and effusion into the right knee, particularly after his May 2010 surgery.  The Board also notes that the January 2006 surgery conducted partial meniscectomies.  The Board finds, however, that there has been no indication of dislocated semilunar cartilage.  Similarly, the partial meniscectomies remove only a portion of the semilunar cartilage and do not excise the entire structure.  The Board concludes that additional ratings are not warranted under DCs 5258 or 5259 for semilunar cartilage.  

Further, as ankylosis of the right knee, impairment of the right tibia and fibula and genu recurvatum have not been shown, an increased rating, pursuant to the applicable diagnostic code, is not warranted.  38 C.F.R. § 4.71a, DCs 5256, 5262, 5263.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The Veteran was awarded a 10 percent rating for limitation of flexion, despite not meeting the ratings criteria for a minimum compensable rating for limitation of flexion.  The Board considers this a grant under the DeLuca provisions for additional disability beyond that on range of motion measurements.  A further grant would constitute pyramiding.  The Board concludes that further consideration of the DeLuca criteria is moot.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's right knee disability is not inadequate.  The Veteran has a combined 40 percent disability rating for the right knee prior to January 23, 2006, and a combined 50 percent disability rating on and after March 1, 2006.  The Veteran complains of symptoms anticipated by the diagnostic criteria and the DeLuca factors, as discussed above.  The Veteran has also complained of numbness, which is not anticipated by those ratings criteria.  The Board notes that the numbness was present in both legs, not just the right, and that Veteran has been denied service connection for neuropathies of the lower extremities due to a low back disability.  The Board considers the numbness complaints to be a part of the nonservice-connected disability and they do not render the schedular ratings inadequate.  The Board appreciates that the Veteran and his family and friends have submitted statements as to the effect that the disability has on his daily life.  These statements are not sufficiently precise to allow the application of the Ratings Schedule and do not establish that the schedular ratings are inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Furthermore, even if the schedular evaluations were inadequate, the Board notes that no exceptional patterns of disability exist.  The Veteran has been on disability since before the filing of the instant claim for a disability which is not service-connected.  There is, therefore, no effect on employment.  The Veteran has also undergone two surgeries, in January 2006 and May 2010, since the filing of this claim.  He has otherwise not been hospitalized for the right knee.  The Board does not consider two hospitalizations in approximately seven years to be frequent.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The AMC has already assigned several staged ratings.  The Board, however, concludes that the criteria for ratings in excess of 10 percent for limitation of flexion have at no time been met and that the requirements for ratings in excess of 30 percent prior to January 23, 2006, or in excess of 40 percent on and after March 1, 2006, have at no time been met.  Accordingly, further staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claims.  Consequently, the benefit-of-the-doubt rule does not apply, and these issues must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased rating in excess of 30 percent prior to January 23, 2006, for limitation of extension for residuals of a right knee injury with degenerative changes is denied.

Entitlement to an increased rating in excess of 40 percent on and after March 1, 2006, for limitation of extension for residuals of a right knee injury with degenerative changes is denied.

Entitlement to a separate increased rating in excess of 10 percent for limitation of flexion for residuals of a right knee injury with degenerative changes, effective September 17, 2004, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


